DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-12.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "said molten composition" in the second line.  There is insufficient antecedent basis for this limitation in the claim. None of the claims from which claim 11 depends from recite wherein the composition is molten. 

Claim 12 recites the limitation "volatile fragrances and essences".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if volatile 

Claim 12 recites the limitation "oils". There is insufficient antecedent basis for this limitation in the claim. Claim 1 from which claim 12 depends from does not recite wherein the composition comprises oils. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mobarak (US 2014/0255077, Sep. 11, 2014) in view of Guskey et al. (US 6,123,932, Sep. 26, 2000).
Mobarak discloses a deodorant composition comprising propanediol combined with deodorizing active ingredients, namely zinc ricinoleate, grapefruit seed extract and sodium bicarbonate (¶ [0022]). In addition to the above three deodorizing active ingredients, additional ingredients may be incorporated in the deodorant formulation (¶ [0025]). The deodorant formulation may comprise, by weight based on the total weight of the composition: 30-60% propanediol; from about 20-40% glycerin; from about 1.5-3% zinc ricinoleate; from about 0.1-2% grapefruit seed extract; from about 0.05-0.2% sodium bicarbonate; from about 5-10% sodium stearate; from about 0.5-2% polyglyceryl-3-caprate; from about 0.1-1% sucrose cocoate; from about 0.5-4% silica; from about 0.5-6% corn starch; from about 20-30% water; and from about 0.001-5% of one or more further deodorizing active ingredients (¶ [0034]). Malodor masking agents such as perfumes and fragrance may be incorporated. These include essential oils or perfumes such as florals, herbs, fruits, trees, shrubs, fungi, corals, and grasses (¶ [0030]). The deodorant formulation may be formulated into stick products. The general manufacturing process for creating such deodorant sticks products is known. The water-soluble ingredients are progressively added and mixed under agitation, while heating to temperatures suitable to promote the dissolution of the ingredients. The mixture is then cooled while continuing to be agitated. Volatile ingredients such as essential oils, perfumes, and the grapefruit seed extract are then added, and mixing is continued until the composition is homogenous. Next, the packaging is filled (¶ [0040]). 

However, Guskey et al. disclose a deodorant composition in the form of a deodorant suck which has a product hardness of less than about 200 pens (measured in tenths of a millimeter). Product hardness is a reflection of how much force is required to move a penetration needle a specified distance and at a controlled rate into a deodorant composition. Lower values represent harder product and higher values represent softer product. The product hardness can be measured using taper-tipped penetration needle as specified in ASTM Method-D 1321-DIN 51 579 (col. 8, lines 60-69 – col. 9, lines 1-10). 
Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed penetration ranges depending on the hardness desired for the deodorant composition. 
In regards to the amounts of propanediol, glycerin, silica, corn starch, and sucrose cocoate recited in the claims, Mobarak discloses 30-60% propanediol; from about 20-40% glycerin, from about 0.1-1% sucrose cocoate, from about 0.5-4% silica, and from about 0.5-6% corn starch. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  

s 1, 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mobarak (US 2014/0255077, Sep. 11, 2014) in view of Brunner, Jr. (US 2018/0271758, Sep. 27, 2018). 
Mobarak discloses a deodorant composition comprising propanediol combined with deodorizing active ingredients, namely zinc ricinoleate, grapefruit seed extract and sodium bicarbonate (¶ [0022]). In addition to the above three deodorizing active ingredients, additional ingredients may be incorporated in the deodorant formulation (¶ [0025]). The deodorant formulation may comprise, by weight based on the total weight of the composition: 30-60% propanediol; from about 20-40% glycerin; from about 1.5-3% zinc ricinoleate; from about 0.1-2% grapefruit seed extract; from about 0.05-0.2% sodium bicarbonate; from about 5-10% sodium stearate; from about 0.5-2% polyglyceryl-3-caprate; from about 0.1-1% sucrose cocoate; from about 0.5-4% silica; from about 0.5-6% corn starch; from about 20-30% water; and from about 0.001-5% of one or more further deodorizing active ingredients (¶ [0034]). Malodor masking agents such as perfumes and fragrance may be incorporated. These include essential oils or perfumes such as florals, herbs, fruits, trees, shrubs, fungi, corals, and grasses (¶ [0030]). The deodorant formulation may be formulated into stick products. The general manufacturing process for creating such deodorant sticks products is known. The water-soluble ingredients are progressively added and mixed under agitation, while heating to temperatures suitable to promote the dissolution of the ingredients. The mixture is then cooled while continuing to be agitated. Volatile ingredients such as essential oils, perfumes, and the grapefruit seed extract are then added, and mixing is continued until the composition is homogenous. Next, the packaging is filled (¶ [0040]). 
Saccharomyces ferment filtrate. 
However, Brunner, Jr. discloses a cosmetic antiperspirant composition comprising Saccharomyces ferment. Saccharomyces ferment possesses with particular advantage an odor-masking or odor-reducing effect. This effect arises from enzymatic conversion of particular odorant groups, converting corresponding odorants or fragrances into larger, heavier compounds, which on account of their greater weight are no longer able to evaporate so easily and whose odor is therefore no longer perceived. (¶ [0045]). The Saccharomyces ferment has a fraction of 0.5 wt. % to 5 wt. % based on the total weight of the composition (¶ [0046]). In an embodiment it is advantageous, from the standpoint of skincare, for the composition to further comprise at least one skincare substance (¶ [0056]). The at least one skincare substance may be glycerol (i.e. glycerin) (¶ [0057]). The at least one skincare substance preferably has a fraction of 0 wt. % to 20 wt. % based on the total weight of the composition (¶ [0059]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Mobarak discloses wherein the composition may comprise one or more deodorizing active ingredients. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated 0.5 wt. % to 5 wt. % Saccharomyces ferment into the composition of Mobarak since it is a known and effective deodorizing active ingredient and amount thereof as taught by Brunner, Jr. 
In regards to the amounts of propanediol, glycerin, silica, corn starch, grapefruit seed extract, sodium stearate, zinc ricinoleate, polyglyeryl-3-caprate, and sodium prima facie case of obviousness exists.  MPEP 2144.05 A.  
In regards to instant claim 1 reciting about 0.05-1.5% fragrance and plant essences, Mobarak discloses wherein perfumes and fragrances are malodor masking agents and wherein deodorizing active ingredients are present from about 0.001-5%. 
In regards to instant claim 12, Mobarak discloses mixing the ingredients, but does not disclose the order of mixing recited in the instant claim. However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04. In regards to the temperatures and mixing times recited in instant claim 12, Mobarak discloses wherein the mixture is heated to temperatures suitable to promote the dissolution of the ingredients and wherein mixing is continued until the composition is homogenous. Therefore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed temperature and mixing times depending on the temperature and mixing times needed to dissolve all the ingredients and make the composition homogenous.

s 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mobarak (US 2014/0255077, Sep. 11, 2014) in view of Brunner, Jr. (US 2018/0271758, Sep. 27, 2018) and further in view of Guskey et al. (US 6,123,932, Sep. 26, 2000).
The teachings of Mobarak and Brunner, Jr. are discussed above. Mobarak and Brunner, Jr. do not disclose wherein a penetration test in compliance with ASTM D-1321 results in penetration in the range of 100 to 169 µm or about 205 µm.
However, Guskey et al. disclose a deodorant composition in the form of a deodorant suck which has a product hardness of less than about 200 pens (measured in tenths of a millimeter). Product hardness is a reflection of how much force is required to move a penetration needle a specified distance and at a controlled rate into a deodorant composition. Lower values represent harder product and higher values represent softer product. The product hardness can be measured using taper-tipped penetration needle as specified in ASTM Method-D 1321-DIN 51 579 (col. 8, lines 60-69 – col. 9, lines 1-10). 
Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed penetration ranges depending on the hardness desired for the deodorant composition. 
In regards to instant claim 8 reciting about 10.0% glycerin, Brunner, Jr. discloses it is advantageous, from the standpoint of skincare, for the composition to further comprise at least one skincare substance (¶ [0056]). The at least one skincare substance may be glycerol (i.e. glycerin) (¶ [0057]). The at least one skincare substance preferably has a fraction of 0 wt. % to 20 wt. % based on the total weight of the composition (¶ [0059]). Accordingly, it would have been obvious to one of ordinary skill 
In regards to the amounts of sucrose cocoate recited in the claims, Mobarak discloses about 0.1-1% sucrose cocoate. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  
In regards to instant claim 11, product-by-process claims do not carry any patentable weight unless there is factual evidence to the contrary. See MPEP 2113. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The instant claims are directed towards a composition comprising propanediol, glycerin, sodium stearate, zinc ricinoleate, polyglyceryl-3-caprate, silica, corn starch, grapefruit seed extract, Saccharomyces ferment filtrate, and sucrose cocoate; which Mobarak and Brunner, Jr. disclose. Therefore, the product in the product-by-process claim is obvious . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,302,127 in view of Brunner, Jr. (US 2018/0271758, Sep. 27, 2018). The pending claims and patented claims both recite a composition comprising substantially the same amounts of propanediol, glycerin, silica, corn starch, grapefruit seed extract, sodium stearate, zinc ricinoleate, and polyglyceryl-3-caprate. The pending claims differ from the patented claims insofar as not reciting about 0.1-1% Saccharomyces ferment filtrate and about 0.05-1.5% fragrance and plant essences. However, Brunner, Jr. discloses a cosmetic antiperspirant composition comprising Saccharomyces ferment. Saccharomyces ferment possesses with particular advantage an odor-masking or odor-reducing effect. This effect arises from enzymatic conversion of particular odorant groups, converting corresponding odorants or fragrances into larger, heavier compounds, which on account of their greater weight are . 


Conclusion
Claims 1-12 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/           Primary Examiner, Art Unit 1612